Exhibit 10.3
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of the 1st day
of September, 2007 (the “Effective Date”), by and between Medical Discoveries,
Inc., a Utah corporation (the “Company”), and Richard Palmer (hereinafter,
“Executive,” and collectively with the Company, the “Parties”).
 
W I T N ES S E TH:
 
WHEREAS, the Company desires to change its business from being a
biopharmaceutical company engaged in the development of drug candidates to
becoming a company engaged in the production and distribution of renewable
energy products; and
 
WHEREAS, Executive and Mobius Risk Group, LLC; a Texas Limited Liability Company
(“Mobius”), are the owners of all of the outstanding membership interest of
Global Clean Energy Holdings LLC (“Global”), a Delaware limited liability
company that owns certain rights and intellectual properties related to the
production and distribution of renewable energy products; and
 
WHEREAS, concurrently with the execution of this Agreement, the Company,
Executive and Mobius are completing the purchase by the Company of all of the
equity and ownership interests in Global from Executive and Mobius (the
“Acquisition”); and
 
WHEREAS, Executive has expertise in the development of certain renewable energy
products and businesses; and
 
WHEREAS, in connection with the Acquisition, the Company desires to employ
Executive, and Executive desires to accept such employment with the Company.
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:
 
ARTICLE I
 
EMPLOYMENT; TERM; DUTIES
 
1.1 Employment. Pursuant to the terms and conditions hereinafter set forth, the
Company hereby employs Executive, and Executive hereby accepts employment, as
President and Chief Operating Officer (“COO”) of the Company. Executive shall
initially serve as President and COO of the Company until the resignation or
termination of Judy Robinette, currently the Company’s Chief Executive Officer
(the “Existing CEO”). Upon the resignation or termination of the Existing CEO,
Executive shall automatically assume the additional position of Chief Executive
Officer of the Company.
 
1.2 Existing CEO. The Existing CEO has agreed to continue to serve as the
Company’s Chief Executive Officer until the Company’s periodic reports related
to the Company’s prior biopharmaceutical operations have been prepared and filed
with the Securities and Exchange Commission (“SEC”), and has agreed to resign
immediately following the filing with the SEC of the last of the following
periodic reports that the Company: (i) the annual report on Form 10-KSB for the
fiscal year ending December 31, 2006, and (ii) the quarterly reports on Form
10-QSB for the periods ending March 31, 2007 and June 30, 2007. Notwithstanding
the foregoing, if the Existing CEO resigns or is terminated at any time prior to
or after the filing of the foregoing periodic reports with the SEC, Executive
shall assume the position of the Company’s CEO immediately upon such other
resignation or termination.
 
1

--------------------------------------------------------------------------------


 
1.3 Term. Unless otherwise terminated earlier in accordance with the provisions
of this Agreement, Executive’s employment with the Company shall commence on the
Effective Date, and shall continue for a period of three (3) years from the
Effective Date (the “Initial Employment Term”). Upon expiration of the Initial
Employment Term, the Term shall automatically renew for successive one-year
periods every year thereafter (“Successive Terms”) on the same terms and
conditions set forth herein unless either Party provides the other with written
notice of its intention not to renew the Term at least ninety (90) days prior to
the end of the then-current term.
 
1.4 Duties and Responsibilities. Executive shall perform such administrative,
managerial and executive duties for the Company (and its subsidiaries if and
when directed by the Board of Directors of the Company (the “Board”)) as are
prescribed by applicable job specifications for the President and COO (and CEO
at such time Executive assumes such position) and the Bylaws of the Company,
such tasks and responsibilities as are customarily vested in and incidental to
such positions, and such other duties, consistent with the Company’s Bylaws, as
may be assigned to him from time to time by the Board.
 
1.5 Exclusive Employment. Executive agrees to devote the necessary amount of
Executive’s business time, energy and efforts to the business of the Company
(and its subsidiaries if and when directed by the Board), and to use Executive’s
best efforts and abilities faithfully and diligently to promote the business
interests of the Company (and its subsidiaries if and when directed by the
Board).
 
1.6 Other Obligations - The Company and Executive acknowledge that Executive is
currently a shareholder and/or Director and/or Officer of several other
businesses, including Mobius, JTBH Investments, Inc., a California corporation
and Creative Lighting, LLC a Florida LLC. It is also understood and agreed that
Executive may be retained from time to time on a limited basis to render an
opinion or provide other strategic advice for other companies which will not
conflict with his duties as Executive of the Company (hereinafter “Other
Positions”). Executive represents that his obligations to the Other Positions
will not impinge on his duties and obligations to Company under this Employment
Agreement.
 
1.7 Board of Directors. As of the Effective Date of this Agreement, Executive is
hereby appointed as a member of the Board, to serve until the next election of
directors by the Company’s shareholders. Thereafter, provided that Executive is
still employed hereunder, the Board shall nominate Executive to be elected to
serve on the Board at each meeting of the Company’s shareholders held during the
Term to elect directors, consistent with the provisions of Bylaws and Articles
of Incorporation of the Company, as amended and in effect from time to time.
 
1.8 Indemnification and Insurance. The Company agrees to maintain directors’ and
officers’ liability insurance covering the Executive for services rendered to
the Company (and its subsidiaries if and when directed by the Board) while
Executive is a director or officer of the Company. The Company will procure a
Directors and Officers Insurance Tail Policy in the amount of no less than Five
Million Dollars ($5,000,000) insuring past actions of the Company’s director and
officers through the Effective Date, and a Product Liability Insurance Tail in
the amount of no less than Five Million Dollars ($5,000,000) for any past
product development through the Effective Date for any legal claims that may
arise.
 
1.9 Covenants of Executive
 
1.9.1 Best Efforts. Executive shall report directly to the Board and shall
devote his best efforts to the business and affairs of the Company (and its
subsidiaries if and when directed by the Board). Executive shall perform his
duties, responsibilities and functions to the Company hereunder to the best of
his abilities in a diligent, trustworthy, professional and efficient manner and
shall comply, in all material respects, with all rules, regulations of the
Company (and special instructions of the Board, if any) and all other rules,
regulations, guides, handbooks, procedures and policies applicable to the
Company and its business in connection with his duties hereunder.
 
2

--------------------------------------------------------------------------------


 
1.9.2 Records. Executive shall use his best efforts and skills to truthfully,
accurately, and promptly prepare, maintain, and preserve all records and reports
that the Company may, from time to time, request or require, fully account for
all money, records, equipment, materials, or other property belonging to the
Company of which he may have custody, and promptly pay and deliver the same
whenever he may be directed to do so by the Board.
 
1.9.3 Compliance. Executive shall use his best efforts to maintain the Company’s
compliance with all SEC rules, regulations and reporting requirements for
publicly traded companies, including, without limitation, overseeing, and
preparing and filing with the SEC all periodic reports the Company is required
to file under the Act and the Exchange Act of 1934 (as amended, the “Exchange
Act”). Executive shall at all times comply, and cause the Company to comply,
with the then-current good corporate governance standards and practices as
prescribed by the SEC, any exchange on which the Company’s capital stock or
other securities may be traded and any other applicable governmental entity,
agency or organization.
 
1.9.4 Code of Conduct. For such period as when Executive is employed hereunder,
Executive shall at all times conduct himself with the highest ethical standards,
and shall at all times adhere to Code of Conduct attached hereto as Exhibit A or
such other code of ethics that the Company may, from time to time, adopt.
 
1.9.5 Opportunities. The Executive shall make available to the Company and
present to the Board all business opportunities of which he becomes aware, which
are relevant to the business of the Company (and its subsidiaries), and to no
other person or entity or to himself individually, including, without
limitation, Mobius or any affiliate thereof.
 
ARTICLE II
 
COMPENSATION AND OTHER BENEFITS
 
2.1 Base Salary. For the duration of the Term, for all services rendered by
Executive hereunder and all covenants and conditions undertaken by the Parties
pursuant to this Agreement, the Company shall pay, and Executive shall accept,
as compensation, an annual base salary (“Base Salary”) of $250,000. The Base
Salary shall be payable in regular installments in accordance with the normal
payroll practices of the Company, in effect from time to time, but in any event
no less frequently than on a monthly basis. Beginning on the first anniversary
of the commencement of Executive’s employment with the Company, and on each
anniversary thereafter during the Term, the Base Salary shall be increased by
the amount of the Consumer Price Index (“CPI”), for the immediately prior
12-month period, as published in the Wall Street Journal.
 
2.2 Bonus Compensation. For each year during the Term, Executive will be
eligible to earn an annual bonus (the “Bonus”), which Bonus shall be based on
Executive’s achievement of certain performance criteria established by the
Compensation Committee of the Board (“Compensation Committee”) and provided to
Executive as soon as practicable following the commencement of each such year.
The target amount of the Bonus for any given employment year, assuming that all
of the target milestones are met, shall be an amount equal to one hundred
percent (100%) of the Base Salary in effect for the applicable year. In
connection with the award of any Bonus pursuant to this Section 2.2, Executive’s
performance will be reviewed by the Compensation Committee on no less than an
annual basis. Notwithstanding anything herein to the contrary, the Parties
hereby acknowledge and agree that the Compensation Committee shall, in
accordance with NASDAQ rules and regulations for publicly traded companies,
comprise independent directors of the Board only. In the event that the Company
has not established a Compensation Committee, the independent directors of the
Board shall establish the annual target amount of any Bonus to be awarded
hereunder and shall determine whether the target milestones have been satisfied
(directors appointed by, or affiliated with Mobius shall not be deemed to be
independent for the purposes of this Agreement).
 
3

--------------------------------------------------------------------------------


 
2.3 Incentive Option. Concurrently with the execution of this Agreement, the
Company shall grant Executive an option (the “Incentive Option”) to purchase
12,000,000 shares of the Company’s common stock at an exercise price equal to
the fair market price of the Company’s common stock on the Effective Date. The
Incentive Option shall vest according to the schedule set forth below, and will
expire five (5) years after the date of grant:
 
2.3.1 When the Company’s Market Capitalization reaches $75 million, the
Incentive Option shall vest with respect to 6,000,000 shares (such shares, the
“First Tranche”) of the Company’s common stock subject thereunder; and
 
2.3.2 When the Company’s Market Capitalization reaches or exceeds $120 million,
the Incentive Option shall vest with respect to the remaining 6,000,000 (such
shares, the “Second Tranche”) shares of the Company’s common stock subject
thereunder.
 
For purposes of the Agreement, the term “Market Capitalization” shall mean the
product of the number of shares of common stock issued and outstanding at the
time Market Capitalization is calculated, multiplied by the average closing
price of the common stock for the thirty (30) consecutive trading days prior to
the date of calculation of Market Capitalization as reported on the principal
securities trading system on which the Company’s common stock is then listed for
trading, including the Pink Sheets, the NASDAQ Stock Market, the OTC Bulletin
Board, or any other applicable stock exchange.
 
2.4 Business Expenses. During the Initial Term and all Successive Terms
thereafter, the Company shall reimburse Executive for all reasonable,
out-of-pocket business expenses incurred in the performance of his duties
hereunder consistent with the Company’s policies and procedures, in effect from
time to time, with respect to travel, entertainment and other business expenses
customarily reimbursed to senior executives of the Company in connection with
the performance of their duties on behalf of the Company. Such reimbursement
shall be made by Company to Executive no later than fifteen (15) days after
submission of written expense reports by Executive to Company.
 
2.5 Other Benefits. During the term of Executive’s employment with the Company,
Executive shall be entitled to the following benefits:
 
2.5.1 Executive shall be entitled to participate in the Company’s employee stock
option plan, life, health, accident, disability insurance plans, pension plans
and retirement plans, in effect from time to time, to the extent and on such
terms and conditions as the Company customarily makes such plans available to
its senior executives; and
 
2.5.2 Executive shall be entitled to receive coverage for services rendered to
the Company (and its subsidiaries if and when directed by the Board) while
Executive is a director or officer of the Company under any director and officer
liability insurance policy(s) maintained by the Company from time to time; and
 
4

--------------------------------------------------------------------------------


 
2.5.3 Company shall pay on behalf of Executive the full cost of Executive’s and
Executive’s family health insurance plan. Until a Company plan is established,
or a replacement plan is put in place, the Company shall pay Executive’s COBRA
policy premium up to $1,000 per month provided through Mobius.
 
2.6 Vacation. Executive shall be entitled to four (4) weeks vacation time each
calendar year with full pay.
 
2.7 Withholding. The Company may deduct from any compensation payable to
Executive (including payments made pursuant to this Article II or in connection
with the termination of employment pursuant to Article III of this Agreement)
amounts sufficient to cover Executive’s share of applicable federal, state
and/or local income tax withholding, social security payments, state disability
and other insurance premiums and payments.
 
ARTICLE III
 
TERMINATION OF EMPLOYMENT
 
3.1 Termination of Employment
 
Executive’s employment pursuant to this Agreement shall terminate on the
earliest to occur of the following:
 
3.1.1 upon the death of Executive;
 
3.1.2 upon the delivery to Executive of written notice of termination by the
Company if Executive shall suffer a physical or mental disability which renders
Executive, in the reasonable judgment of the Board, unable to perform his duties
and obligations under this Agreement for either 90 consecutive days or 180 days
in any 12-month period; or
 
3.1.3 upon the expiration of the Initial Term (or, if the Initial Term has been
extended, upon the expiration of the then-current Successive Term); or
 
3.1.4 upon delivery to Executive of written notice of termination by the Company
for Cause; or
 
3.1.5 upon delivery of written notice from Executive to the Company for Good
Reason.
 
3.2 Certain Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:
 
3.2.1 In connection with Paragraph 3.1 herein, “Cause” shall mean any of the
following:
 
(a) Executive materially breaches any obligation, duty, or covenant under this
Agreement, which breach is not cured or corrected within thirty (30) days of
receipt by Executive of written notice thereof from the Company (except for
breaches of Article IV of this Agreement, which cannot be cured and for which
the Company need not give any opportunity to cure); or
 
5

--------------------------------------------------------------------------------


 
(b) Executive commits any act of misappropriation of funds or embezzlement; or
 
(c) Executive commits any act of fraud; or
 
(d) Executive is convicted of, or pleads guilty or nolo contendere to any charge
of theft, fraud, a crime involving moral turpitude, or a felony under federal or
state law; or
 
(e) Executive breaches the Company’s Code of Conduct attached hereto as Exhibit
A or code of ethics as in effect from time to time.
 
3.2.2 In connection with Paragraph 3.1 herein, “Good Reason” shall mean: (a)
without Executive’s consent, the Company changes Executive’s position or duties
to such an extent that his duties are no longer consistent with the positions of
President and COO or President and CEO of the Company, or (b) Company materially
breaches any term of this Agreement which breach continues uncured following
thirty (30) days written notice by Executive to the Company of such breach.
 
3.2.3 “Termination Date” shall mean the date on which Executive’s employment
with the Company hereunder is terminated.
 
3.3 Effect of Termination
 
3.3.1 If Executive’s employment is terminated by Executive for Good Reason or by
Company other than for Cause, Executive shall be entitled to the following (the
“Severance Payments”):
 
(a) The Company shall pay Executive an amount equal to one (1) times Executive’s
then-current Base Salary plus fifty percent (50%) of the target Bonus in effect
on the Termination Date; and
 
(b) Any stock options granted to Executive pursuant to Section 2.5.1 hereof
(excluding the Incentive Option) shall fully vest, to the extent not already
vested.
 
At such time when Executive’s employment with the Company is terminated, and as
a condition to Executive’s right to receive any benefits pursuant to this
Section 3.3.1, the Executive shall execute and deliver to the Company a written
release in a form mutually acceptable to the Company and Executive.
 
3.3.2 Notwithstanding the reason for termination of Executive’s employment,
Executive shall be entitled to:
 
(a) all benefits payable under applicable benefit plans in which Executive is
entitled to participate pursuant to Section 2.5 hereof through the Termination
Date, subject to and in accordance with the terms of such plans; and
 
(b) any accrued but unused vacation earned by Executive through the Termination
Date pursuant to Section 2.6 hereof, paid out in accordance with legal
requirements; and
 
(c) reimbursement for any business expenses incurred by Executive prior to
Termination Date in accordance with Section 2.4 of this Agreement.
 
6

--------------------------------------------------------------------------------


 
3.3.3 If Executive’s employment is terminated for death, disability, by
Executive other than for Good Reason or by the Company for Cause, Executive
shall be entitled to no severance or other post-employment benefits (including,
without limitation, the Severance Payments) except as provided in Section 3.3.2
of this Agreement.
 
3.3.4 Notwithstanding anything herein to the contrary, if Executive’s employment
hereunder terminates prior to the vesting of all or any portion of the Incentive
Option granted pursuant to Section 2.3 hereof, then:
 
(a) in the event the Company’s Market Capitalization reaches or exceeds $75
million at any time within 60 days following the Termination Date, the Incentive
Option shall vest with respect to the First Tranche of shares; and,
 
(b) in the event the Company’s Market Capitalization reaches or exceeds $120
million at any time within 60 days following the Termination Date, the Incentive
Option shall vest with respect to the Second Tranche of shares.
 
For purposes of this Section 3.3.4, “Market Capitalization” as used herein shall
mean the product of (i) the number of shares of Common Stock issued and
outstanding at the time Market Capitalization is calculated multiplied by (ii)
the average closing price of the Common Stock for any Trading Day occuring
within 60 days of Executive’s termination as reported on the Trading Market;
“Trading Market” shall mean the principal securities trading system on which the
Common Stock is then listed or admitted for trading, including the Pink Sheets,
the NASDAQ Stock Market, the OTC Bulletin Board, or any other applicable stock
exchange; and “Trading Day” shall mean any day on which such Trading Market is
open for trading. On any Trading Day in which there are no transactions in the
Common Stock, the Common Stock shall be deemed to have been traded at the price
and volume of the last previous Trading Day on which there was a transaction.
 
3.3.5 Executive hereby acknowledges that in the event of termination of his
employment for any reason, Executive shall not be entitled to any severance,
payment or other compensation from the Company except as specifically provided
in this Section 3.3.
 
ARTICLE IV
 
INVENTIONS; CONFIDENTIAL/TRADE SECRET INFORMATION AND RESTRICTIVE COVENANTS
 
4.1 Inventions. All processes, technologies and inventions relating to the
business of the Company (and its subsidiaries) (collectively, “Inventions”),
including new contributions, improvements, ideas, discoveries, trademarks and
trade names, conceived, developed, invented, made or found by the Executive,
alone or with others, during his employment by the Company, whether or not
patentable and whether or not conceived, developed, invented, made or found on
the Company’s time or with the use of the Company’s facilities or materials,
shall be the property of the Company and shall be promptly and fully disclosed
by Executive to the Company. The Executive shall perform all necessary acts
(including, without limitation, executing and delivering any confirmatory
assignments, documents or instruments requested by the Company) to assign or
otherwise to vest title to any such Inventions in the Company and to enable the
Company, at its sole expense, to secure and maintain domestic and/or foreign
patents or any other rights for such Inventions.
 
7

--------------------------------------------------------------------------------


 
4.2 Confidential/Trade Secret Information/Non-Disclosure.
 
4.2.1 Confidential/Trade Secret Information Defined. During the course of
Executive’s employment, Executive will have access to various Confidential/Trade
Secret Information of the Company and information developed for the Company
(including information developed by Mobius in its capacity as a consultant to
the Company). For purposes of this Agreement, the term “Confidential/Trade
Secret Information” is information that is not generally known to the public
and, as a result, is of economic benefit to the Company in the conduct of its
business, and the business of the Company’s subsidiaries. Executive and the
Company agree that the term “Confidential/Trade Secret Information” includes but
is not limited to all information developed or obtained by the Company,
including its affiliates, and predecessors, and comprising the following items,
whether or not such items have been reduced to tangible form (e.g., physical
writing, computer hard drive, disk, tape, etc.): all methods, techniques,
processes, ideas, research and development, product designs, engineering
designs, plans, models, production plans, business plans, add-on features, trade
names, service marks, slogans, forms, pricing structures, menus, business forms,
marketing programs and plans, layouts and designs, financial structures,
operational methods and tactics, cost information, the identity of and/or
contractual arrangements with suppliers and/or vendors, accounting procedures,
and any document, record or other information of the Company relating to the
above. Confidential/Trade Secret Information includes not only information
directly belonging to the Company which existed before the date of this
Agreement, but also information developed by Executive for the Company,
including its subsidiaries, affiliates and predecessors, during the term of
Executive’s employment with the Company. Confidential/Trade Secret Information
does not include any information which (a) was in the lawful and unrestricted
possession of Executive prior to its disclosure to Executive by the Company, its
subsidiaries, affiliates or predecessors, (b) is or becomes generally available
to the public by lawful acts other than those of Executive after receiving it,
or (c) has been received lawfully and in good faith by Executive from a third
party who is not and has never been an executive of the Company, its
subsidiaries, affiliates or predecessors, and who did not derive it from the
Company, its subsidiaries, affiliates or predecessors.
 
4.2.2 Restriction on Use of Confidential/Trade Secret Information. Executive
agrees that his/her use of Confidential/Trade Secret Information is subject to
the following restrictions for an indefinite period of time so long as the
Confidential/Trade Secret Information has not become generally known to the
public:
 
(a) Non-Disclosure. Executive agrees that he will not publish or disclose, or
allow to be published or disclosed, Confidential/Trade Secret Information to any
person without the prior written authorization of the Company unless pursuant to
or in connection with Executive’s job duties to the Company under this
Agreement.
 
(b) Non-Removal/Surrender. Executive agrees that he will not remove any
Confidential/Trade Secret Information from the offices of the Company or the
premises of any facility in which the Company is performing services, except
pursuant to his duties under this Agreement. Executive further agrees that he
shall surrender to the Company all documents and materials in his possession or
control which contain Confidential/Trade Secret Information and which are the
property of the Company upon the termination of this Agreement, and that he
shall not thereafter retain any copies of any such materials.
 
4.2.3 Prohibition Against Unfair Competition/ Non-Solicitation of Customers.
Executive agrees that at no time after his employment with the Company will he
engage in competition with the Company while making any use of the
Confidential/Trade Secret Information, or otherwise exploit or make use of the
Confidential/Trade Secret Information. Executive agrees that during the twelve
month period following the Termination Date, he will not directly or indirectly
accept or solicit, in any capacity, the business of any customer of the Company
with whom Executive worked or otherwise had access to the Confidential/Trade
Secret Information pertaining to the Company’s business with such customer
during the last year of Executive’s employment with the Company, or solicit,
directly or indirectly, or encourage any of the Company’s customers or suppliers
to terminate their business relationship with the Company, or otherwise
interfere with such business relationships.
 
8

--------------------------------------------------------------------------------


 
4.3 Non-Solicitation of Employees. Employee agrees that during the twelve month
period following the Termination Date, he shall not, directly or indirectly,
solicit, directly or indirectly, or otherwise encourage any employees of the
Company to leave the employ of the Company, or solicit, directly or indirectly,
any of the Company’s employees for employment.
 
4.4 Non-Solicitation During Employment. During his employment with the Company,
Executive shall not: (a) interfere with the Company’s business relationship with
its customers or suppliers, (b) solicit, directly or indirectly, or otherwise
encourage any of the Company’s customers or suppliers to terminate their
business relationship with the Company, or (c) solicit, directly or indirectly,
or otherwise encourage any employees of the Company to leave the employ of the
Company, or solicit any of the Company’s employees for employment.
 
4.5 Conflict of Interest. During Executive’s employment with the Company,
Executive must not engage in any work, paid or unpaid, that creates an actual
conflict of interest with the Company.
 
4.6 Breach of Provisions. If Executive breaches any of the provisions of this
Article IV, or in the event that any such breach is threatened by Executive, in
addition to and without limiting or waiving any other remedies available to the
Company at law or in equity, the Company shall be entitled to immediate
injunctive relief in any court, domestic or foreign, having the capacity to
grant such relief, to restrain any such breach or threatened breach and to
enforce the provisions of this Article IV.
 
4.7 Reasonable Restrictions. The Parties acknowledge that the foregoing
restrictions, as well as the duration and the territorial scope thereof as set
forth in this Article IV, are under all of the circumstances reasonable and
necessary for the protection of the Company and its business.
 
4.8 Special Definition. For purposes of this Article IV, the term “Company”
shall be deemed to include any subsidiary of the Company.
 
ARTICLE V
 
MISCELLANEOUS
 
5.1 Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective legal representatives, heirs,
distributees, successors and assigns. Executive may not assign any of his rights
and obligations under this Agreement. The Company may assign its rights and
obligations under this Agreement to any successor entity.
 
5.2 Notices. Any notice provided for herein shall be in writing and shall be
deemed to have been given or made (a) when personally delivered or (b) when sent
by telecopier and confirmed within 48 hours by letter mailed or delivered to the
party to be notified at its or his/hers address set forth herein; or three (3)
days after being sent by registered or certified mail, return receipt requested,
(or by equivalent currier with delivery documentation such as FEDEX or UPS) to
the address of the other party set forth or to such other address as may be
specified by notice given in accordance with this section 5.2:
 
9

--------------------------------------------------------------------------------


 
If to the Company:
Medical Discoveries, Inc.
c/o Sunhaven Farms
30103 West Gwinn Road
Prosser, WA 99350
Telephone: (509) 786-1013
Attention: David R. Walker
   
With a copy (which shall not
constitute notice) to:
Troy & Gould
1801 Century Park East, 26th Floor
Los Angeles, CA 90067
Attention: Istvan Benko, Esq.
Telecopy No.: (310) 789-1490
   
If to Executive:
Richard Palmer
3806 Newton Street
Torrance, CA 90505
Telephone: (310) 378-8529
Facsimile: (310) 378-7620
   
With a copy (which shall not
constitute notice) to:
Eileen Darroll, Esq.
Palmer Darroll Law Offices
2940 Westwood Blvd, 2nd Floor
Los Angeles, CA 90064
Tele: (310)474-2193
Fax: (310)474-5151

 
5.3 Severability. If any provision of this Agreement, or portion thereof, shall
be held invalid or unenforceable by a court of competent jurisdiction, such
invalidity or unenforceability shall attach only to such provision or portion
thereof, and shall not in any manner affect or render invalid or unenforceable
any other provision of this Agreement or portion thereof, and this Agreement
shall be carried out as if any such invalid or unenforceable provision or
portion thereof were not contained herein. In addition, any such invalid or
unenforceable provision or portion thereof shall be deemed, without further
action on the part of the parties hereto, modified, amended or limited to the
extent necessary to render the same valid and enforceable.
 
5.4 Waiver. No waiver by a party hereto of a breach or default hereunder by the
other party shall be considered valid, unless expressed in a writing signed by
such first party, and no such waiver shall be deemed a waiver of any subsequent
breach or default of the same or any other nature.
 
5.5 Entire Agreement. This Agreement sets forth the entire agreement between the
Parties with respect to the subject matter hereof, and supersedes any and all
prior agreements between the Company and Executive, whether written or oral,
relating to any or all matters covered by and contained or otherwise dealt with
in this Agreement. This Agreement does not constitute a commitment of the
Company with regard to Executive’s employment, express or implied, other than to
the extent expressly provided for herein.
 
5.6 Amendment. No modification, change or amendment of this Agreement or any of
its provisions shall be valid, unless in writing and signed by the Parties.
 
10

--------------------------------------------------------------------------------


 
5.7 Authority. The Parties each represent and warrant that it/he has the power,
authority and right to enter into this Agreement and to carry out and perform
the terms, covenants and conditions hereof.
 
5.8 Attorneys’ Fees. If either party hereto commences an arbitration or other
action against the other party to enforce any of the terms hereof or because of
the breach by such other party of any of the terms hereof, the prevailing party
shall be entitled, in addition to any other relief granted, to all actual
out-of-pocket costs and expenses incurred by such prevailing party in connection
with such action, including, without limitation, all reasonable attorneys’ fees,
and a right to such costs and expenses shall be deemed to have accrued upon the
commencement of such action and shall be enforceable whether or not such action
is prosecuted to judgment.
 
5.9 Captions. The captions, headings and titles of the sections of this
Agreement are inserted merely for convenience and ease of reference and shall
not affect or modify the meaning of any of the terms, covenants or conditions of
this Agreement.
 
5.10 Governing Law. This Agreement, and all of the rights and obligations of the
Parties in connection with the employment relationship established hereby, shall
be governed by and construed in accordance with the substantive laws of the
State of California without giving effect to principles relating to conflicts of
law.
 
5.11 Arbitration.
 
5.11.1 Scope. To the fullest extent permitted by law, Executive and the Company
agree to the binding arbitration of any and all controversies, claims or
disputes between them arising out of or in any way related to this Agreement,
the employment relationship between the Company and Executive and any disputes
upon termination of employment, including but not limited to breach of contract,
tort, , constitutional claims; and any claims for violation of any local, state
or federal law, statute, regulation or ordinance or common law, excluding any
claim for wages under the California Labor Code ,or any claim relating to the
Company’s failure to pay wages. For the purpose of this agreement to arbitrate,
references to “Company” include all subsidiaries or related entities and their
respective executives, supervisors, officers, directors, agents, pension or
benefit plans, pension or benefit plan sponsors, fiduciaries, administrators,
affiliates and all successors and assigns of any of them, and this agreement to
arbitrate shall only apply to them to the extent Executive’s claims arise out of
or relate to their actions on behalf of the Company.
 
5.11.2 Arbitration Procedure. To commence any such arbitration proceeding, the
party commencing the arbitration must provide the other party with written
notice of any and all claims forming the basis of such right in sufficient
detail to inform the other party of the substance of such claims. In no event
shall this notice for arbitration be made after the date when institution of
legal or equitable proceedings based on such claims would be barred by the
applicable statute of limitations. The arbitration will be conducted in Los
Angeles, California, by a single neutral arbitrator and in accordance with the
then-current rules for resolution of employment disputes for Judicial
Arbitration and Mediation Services (“JAMS”). The Arbitrator is to be selected by
the mutual agreement of the Parties. If the Parties cannot agree, the Superior
Court will select the arbitrator. The parties are entitled to representation by
an attorney or other representative of their choosing. The arbitrator shall have
the power to enter any award that could be entered by a judge of the trial court
of the State of California, and only such power, and shall follow the law. The
award shall be binding, and the Parties agree to abide by and perform any award
rendered by the arbitrator. The arbitrator shall issue the award in writing, and
therein state the essential findings and conclusions on which the award is
based. Judgment on the award may be entered in any court having jurisdiction
thereof. In the event Company initiates the arbitration proceeding, Company
shall bear the total cost of the arbitration filing, hearing fees, and the cost
of the arbitrator. In the event the Executive initiates the arbitration
proceeding, the Executive shall bear the total cost of the arbitration filing,
hearing fees, and the cost of the arbitrator.
 
11

--------------------------------------------------------------------------------


 
5.12 Survival. The termination of Executive’s employment with the Company
pursuant to the provisions of this Agreement shall not affect Executive’s
obligations to the Company hereunder which by the nature thereof are intended to
survive any such termination, including, without limitation, Executive’s
obligations under Article IV of this Agreement.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
MEDICAL DISCOVERIES, INC.,
a Utah corporation
   
By:
 

--------------------------------------------------------------------------------

 
Name: David R. Walker
 
Title: Chairman of the Board
       

--------------------------------------------------------------------------------

 Richard Palmer

 
12

--------------------------------------------------------------------------------


